Citation Nr: 0021264	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Evaluation of left knee injury residuals, currently 
evaluated as 10 percent disabling.  

3.  Evaluation of left knee laceration scar residuals, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
December 1980.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision of the Nashville, Tennessee, Regional Office (RO) 
which, in pertinent part, established service connection for 
hemorrhoids and left leg injury residuals including left knee 
laceration residuals; assigned noncompensable evaluations for 
those disabilities; determined that the veteran had not 
submitted a well-grounded claim for service connection for 
hearing loss disability; and denied the claim.  In March 
1998, the RO determined that its May 1996 rating decision was 
clearly and unmistakably erroneous in assigning a 
noncompensable evaluation for the veteran's left knee 
disability and recharacterized the veteran's left knee 
disability as left knee injury residuals evaluated as 10 
percent disabling and left knee laceration scar residuals 
evaluated as 10 percent disabling.  In November 1998, the 
Board remanded the veteran's claims to the RO for additional 
action.  

In October 1999, the RO determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for left wrist fracture residuals, a right leg 
disorder, a left ankle disorder, a left foot disorder, a left 
heel disorder, and a sinus disorder and denied the claims.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in October 1999.  He has not 
submitted a notice of disagreement with the October 1999 
rating decision.  The veteran has been represented throughout 
this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected left 
knee disabilities and hemorrhoids.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to increased 
evaluations.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issues are styled.  In reaching 
the determination below, the Board has considered whether 
staged ratings should be assigned and concludes that the 
disabilities addressed have not significantly changed and 
uniform ratings are appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his left knee disabilities and 
hemorrhoids to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (1999).  That 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

In his July 2000 Written Brief Presentation, the national 
accredited representative indicated that the issues on appeal 
included the veteran's entitlement to service connection for 
left wrist fracture residuals, a right leg disorder, a left 
ankle disorder, a left foot disorder, a left heel disorder, 
and a sinus disorder.  The record does not contain a notice 
of disagreement with the October 1999 rating decision denying 
the veteran's claims of entitlement for the cited 
disabilities.  38 C.F.R. §§ 20.201, 20.300 (1999).  Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Board 
Member cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (1999).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  If the veteran wishes to appeal from the 
October 1999 rating decision, he has an obligation to file a 
timely notice of disagreement and a timely substantive appeal 
as to each claim following the issuance of the statement of 
the case or supplement statement of the case.  38 C.F.R. 
§ 20.200 (1999).  


FINDINGS OF FACT

1.  Hearing loss disability was not manifested during active 
service or at any time thereafter.  

2.  The veteran's left knee injury residuals have been shown 
to be manifested by no more than slight limitation of left 
leg extension with pain.  

3.  The veteran's left knee laceration scar residuals have 
been shown to be productive of no more than a tender scar.  

4.  The veteran's hemorrhoids have been shown to be 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an evaluation in excess of 10 percent 
for left knee injury residuals have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for left knee laceration scar residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  

4.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss Disability

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
hearing loss disability for VA purposes.  At his November 
1980 physical examination for service separation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
15
20
LEFT
25
10
15
15
10

At his October 1995 VA examination for compensation purposes, 
the veteran both complained of decreased hearing of 
approximately four years' duration and stated that his 
hearing was "o.k."  He reported a history of inservice 
aircraft noise exposure with concurrent use of hearing 
protection.  On audiological evaluation, the veteran 
exhibited pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
15
LEFT
5
5
10
5
30

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  An impression of normal hearing 
sloping to a mild sensorineural hearing loss disability was 
advanced.  

The record contains no competent evidence establishing that 
the veteran manifested hearing loss disability for VA 
purposes during active service or at any time thereafter.  In 
the absence of evidence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's and his own statements on appeal.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran was not diagnosed with hearing loss disability 
for VA purposes during active service or at any time 
thereafter.  Therefore, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  




II. Left Knee Disabilities

A.  Historical Review

The veteran's service medical records convey that he was 
struck by a tractor in June 1974 and sustained deep left knee 
abrasions and lacerations.  The report of the October 1995 VA 
examination for compensation purposes states that the veteran 
was diagnosed with left leg injury residuals including left 
knee laceration residuals.  In May 1996, the RO established 
service connection for left leg injury residuals including 
left knee laceration residuals and assigned a noncompensable 
evaluation for that disability.  In March 1998, the RO 
determined that the May 1996 rating decision was clearly and 
unmistakably erroneous in assigning a noncompensable 
evaluation for the veteran's a left knee disability and 
recharacterized the veteran's left knee disability as left 
knee injury residuals evaluated as 10 percent disabling and 
left knee laceration scar residuals evaluated as 10 percent 
disabling.  

B.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  

1.  Non-scar Residuals

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent disability evaluation.  A 20 percent disability 
evaluation requires that flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  Limitation 
of extension of either leg to 10 degrees warrants a 10 
percent disability evaluation.  A 20 percent disability 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (1999).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 
C.F.R.§ 4.59 (1999).  

At the October 1995 VA examination for compensation purposes, 
the veteran complained of chronic left knee trouble.  On 
examination, the veteran exhibited a full range of motion of 
the left knee with some tenderness on flexion; intact 
ligaments with some tenderness on medial and lateral movement 
of the knee; and no effusion.  Contemporaneous X-ray studies 
of the left knee revealed no abnormalities.  The examiner 
commented that he could not rule out some early left knee 
post-traumatic arthritis despite the normal radiological 
findings.  

A June 1996 VA treatment record indicates that the veteran 
complained of chronic left knee pain and morning numbness.  
On examination, the veteran exhibited a "good" range of 
motion of the left knee and no joint instability.  

In his September 1998 Written Brief Presentation, the 
national accredited representative asserts that the veteran 
had been diagnosed with early left knee post-traumatic 
arthritis.  At a May 1999 VA examination for compensation 
purposes, the veteran complained of progressive left knee 
pain and "giving way."  He stated that he occasionally 
experienced localized sharp left lateral patellar pain.  On 
examination, the veteran walked with a slight left-sided 
limp.  His shoes had no unusual wear pattern.  On 
examination, the veteran exhibited a range of motion of the 
left knee from between 1 and 4 degrees to 140 degrees with 
some pain on extension and no effusion or swelling.  There 
was no muscle loss.  McMurray's and anterior drawer's tests 
were negative.  Contemporaneous X-ray studies of the left 
knee revealed no abnormalities or significant changes since 
the October 1995 X-ray studies.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
non-scar left knee injury residuals have been shown to be 
manifested by subjective complaints of left knee "giving 
way;" slight limitation of left knee extension with pain; 
full flexion of the joint without pain; and no ligamental 
laxity.  While the veteran has been determined by VA medical 
personnel to have "some" left knee pain, there are no 
objective findings to support the veteran's contention that 
he experienced recurrent left knee instability.  There is 
some objective evidence of painful left knee motion.  The 
veteran has not indicated that his left knee pain limits 
motion or function to an extent greater than that described 
by the VA examiners.  There is no reliable evidence of 
weakness.  Muscle loss has been ruled out in the area of the 
veteran's laceration scar residuals.  There is no objective 
evidence of more motion than normal notwithstanding the 
veteran's complaints of giving out of the joint.  There is no 
objective evidence of excess fatigability or incoordination.  
The Board finds that the most probative evidence of the 
veteran's degree of left knee disability is the examining VA 
physicians' objective clinical observations.  Given these 
findings, the Board concludes that the record supports 
assignment of the minimum compensable schedular evaluation 
for the veteran's left knee disability.  38 C.F.R. § 4.59 
(1999).  In the absence of evidence of actual or functional 
limitation of extension of the left leg to 15 degrees or 
limitation of flexion of the extremity to 30 degrees, there 
is no basis upon which to grant an evaluation in excess of 10 
percent.  Therefore, the current 10 percent evaluation and no 
more is warranted for the veteran's left knee injury 
residuals.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (1999).  A preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
10 percent.  

As the objective clinical documentation does not establish 
recurrent left knee subluxation or lateral instability, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) 
are not for application.  The record reflects that the RO 
assigned a 10 percent evaluation under the provisions of 38 
C.F.R.§ 4.71a Diagnostic Codes 5299-5257.  This notation 
reflects the assignment of an evaluation by analogy rather 
than one based on the finding of actual instability or 
subluxation.  Since there is no reliable evidence of left 
knee instability or subluxation, the analogy is not 
supportable.  In fact, the RO, in determining that the May 
1996 rating decision was clearly and unmistakably erroneous 
in awarding a non-compensable evaluation for the veteran's 
left knee disabilities, identified the veteran's 
symptomatology as encompassing solely left leg flexion with 
tenderness.  Accordingly, the only appropriate analogy would 
have been based on limitation of motion rather than joint 
subluxation or instability.  The Board's change to the 
appropriate diagnostic code is not prejudicial to the veteran 
as the basis of the 10 percent evaluation was impairment of 
motion rather than instability or subluxation.  The October 
1999 rating decision correctly noted the reason for the 10 
percent evaluation, but incorrectly continued to apply the 
inappropriate analogy.  The RO's comment that the veteran 
would need to show moderate joint instability to warrant 
assignment of an evaluation in excess of 10 percent 
constitutes harmless error.  However, the Board notes that 
limited motion may be separately evaluated from instability 
and subluxation.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  There 
is no doubt to be resolved.  

2.  Scar Residuals

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and subject to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(1999).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

At the October 1995 VA examination for compensation purposes, 
the veteran exhibited a well-healed, slightly tender, and 
"willy-nilly scar with several ramifications" over and 
above the left patella.  In his September 1998 Written Brief  
Presentation, the national accredited representative asserted 
that the veteran's left knee laceration scar residuals had 
"slight puffiness."  At the May 1999 VA examination for 
compensation purposes, the veteran exhibited well-healed 
scarring proximal to the left patella with no associated 
significant tissue or muscle loss.  

The veteran's left knee laceration scar residuals were shown 
to be well-healed and essentially asymptomatic at the most 
recent VA examination for compensation purposes.  In the 
absence of any objective findings of any scar-related left 
knee impairment, the Board concludes that the current 10 
percent evaluation adequately reflects the disability 
associated with the veteran's left knee laceration scar 
residuals.  



III.  Hemorrhoids

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for hemorrhoids.  The report of the October 1995 VA 
examination for compensation purposes reflects that the 
veteran was found to exhibit no hemorrhoids.  In May 1996, 
the RO established service connection for hemorrhoids and 
assigned a noncompensable evaluation for that disability.  

B.  Increased Evaluation

A noncompensable disability evaluation is warranted for mild 
or moderate external or internal hemorrhoids.  A 10 percent 
evaluation requires large or thrombotic, irreducible, 
external or internal hemorrhoids with excessive redundant 
tissue evidencing frequent reoccurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).  

At the October 1995 VA examination for compensation purposes, 
the veteran acknowledged that he "really has had no 
problem" with his hemorrhoids since active service.  The VA 
examiner observed no hemorrhoids on rectal examination.  A 
June 1996 VA treatment record relates that the veteran 
reported having no problems with his hemorrhoids.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
hemorrhoids were shown to be essentially asymptomatic at the 
October 1995 VA examination for compensation purposes and a 
June 1996 VA evaluation.  On neither occasion were any 
hemorrhoid or chronic hemorrhoidal residuals identified.  The 
veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
However, the Board finds that the clinical documentation of 
record is more probative as to the veteran's current 
disability picture.  That evidence reflects no impairment 
associated with the veteran's hemorrhoids.  Indeed, a 
preponderance of the evidence is against the veteran's claim 
for assignment of a compensable evaluation and there is no 
doubt to be resolved.  Therefore, the Board concludes that a 
compensable evaluation for the veteran's hemorrhoids is not 
warranted.  


ORDER

Service connection for hearing loss disability is denied.  An 
increased evaluation for the veteran's left knee injury 
residuals is denied.  An increased evaluation for the 
veteran's left knee laceration scar residuals is denied.  A 
compensable evaluation for hemorrhoids is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

